                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                   :
VICKIE THORNE, individually        :
and on behalf of all others        :    CIVIL ACTION
similarly situated,                :
                                   :
                      Plaintiff,   :    NO.19-cv-00393
                                   :
       v.                          :
                                   :
PEP BOYS – MANNY, MOE &            :
JACK INC.,                         :
                    Defendant.     :


                        MEMORANDUM AND ORDER

JOYNER, J.                                         JULY   17   , 2019

       Before this Court are Defendant’s Motion to Dismiss (Doc.

No. 13), Plaintiff’s Response in Opposition thereto (Doc. No.

20), and Defendant’s Reply in further support thereof (Doc. No.

21).    For the reasons set forth in this Memorandum, the Motion

to Dismiss is GRANTED without prejudice and Plaintiffs are

GRANTED leave to file an amended complaint within 20 days of the

entry of this Order correcting the deficiencies noted in this

Memorandum.

I.     BACKGROUND

       In 1966, the National Traffic and Motor Vehicle Safety Act

(“the Safety Act”), 49 U.S.C. §30101, et seq., was enacted to

reduce traffic accidents as well as deaths and injuries

resulting from traffic accidents.      The instant action concerns a
regulation, promulgated under the Safety Act, aimed at

facilitating notification to purchasers of defective or

nonconforming tires in the interest of motor vehicle safety.                 49

C.F.R. §574.2.

      Under this federal regulation, independent distributors and

dealers of tires are required to assist tire manufacturers in

the recordkeeping of new tire owners.         Id. at §574.8.      While

independent distributors and dealers must comply with specific

recordkeeping requirements under this regulation, ultimately,

tire manufacturers shoulder the responsibility of maintaining

new tire purchasers’ contact information.          See Tire

Identification and Recordkeeping, 36 Fed. Reg. 9780 (May 28,

1971).

      This case arises from a putative class action brought by

Plaintiff Vicki Thorne (“Thorne”) and all other unnamed

Plaintiffs similarly situated (collectively “Class Members”)

against Defendant Pep Boys – Manny, Moe & Jack Inc. (“Pep Boys”)

alleging willful and noncompliant practices in the automobile

retail market regarding tires sold by Pep Boys from October 1,

2012 to the present (“Class Period”).         Compl. ¶¶3, 7 & n.2.

      Plaintiff is a resident of Rocky Mount, North Carolina.

Id. ¶¶1, 38.    On January 19, 2017, Plaintiff purchased tires 1


1 In regards to the January 19, 2017 tire purchase, Plaintiff’s Complaint
fails to specify the following: 1) the quantity of tires purchased, 2) the
tire manufacturer, and 3) tire model number.

                                      2
from a Pep Boys store located in Richmond, Virginia.            Id. ¶39.

At the time of this purchase, Plaintiff alleges that Defendant

willfully failed to register tires sold to Plaintiff and also

failed to provide federally-mandated forms, in compliance with

tire identification and recordkeeping regulations. 2           Id. ¶¶3, 7,

10, 40, 43, 61-62, 71, 85, 99, 107-09, 113, 115.            Not only did

Defendant fail to provide Plaintiff with a tire-registration

form at the time of the purchase, but Plaintiff’s

invoice/receipt also did not indicate that Pep Boys intended to

electronically-transmit the relevant information for

registration directly to the tire manufacturer.           Id. ¶39.

      Defendant Pep Boys is a Delaware corporation, headquartered

at 3111 West Allegheny Avenue, Philadelphia, Pennsylvania.                Id.

¶2.   Under the Safety Act, Defendant is an independent tire

dealer/distributor, not owned or controlled by any tire

manufacturer or brand name owner (“Independent Tire Dealer”).

Id. ¶2.

      Plaintiff brought this action pursuant to the Class Action

Fairness Act, 28 U.S.C. §1332, on behalf of herself and all


2 Plaintiff relies on the federal regulation which provides that:
      [I]ndependent tire dealers and distributors shall record, on
      registration forms, their names and addresses and the
      identification number of the tires sold to tire purchasers and
      provide the forms to the purchasers, so that the purchasers may
      report their names to the new tire manufacturers and new tire
      brand name owners, and by which other tire dealers and
      distributors shall record and report the names of tire purchasers
      to the new tire manufacturers and new tire brand name owners.
National Traffic and Motor Vehicle Safety Act, 49 CFR §574.1 (Scope)

                                      3
other similarly situated consumers who purchased tire(s) from

the Defendant or their subsidiaries during the class period, for

their personal use rather than for resale or distribution,

without receiving a registration card (“Nationwide Class”); as

well as on behalf of the subclass of all consumers within the

State of North Carolina who purchased a tire from the Defendant

or their subsidiaries during the class period, for their

personal use rather than for resale or distribution, without

receiving a registration card (“North Carolina Subclass”).     Id.

¶43.

       Plaintiff’s allegations stem from Defendant’s alleged

failure to register or provide the appropriate means for

registration of tires sold to consumers during the Class Period.

Compl. ¶¶3-7.    Plaintiff’s principal claim is that Defendant’s

inaction exposed and continues to expose all Class Members,

including Thorne, to harm.    Plaintiff also claims that

Defendant’s practice deprived Class Members from the full

benefit of their tire purchases, in that Class Members received

only partial benefit of what they paid Defendant,    id. ¶9,

because the payment to Defendant encompassed not only the

physical tire but also the cost of Defendant’s compliance with

federal law.    Id. ¶9.

       In her Complaint, Plaintiff requests that this Court issue

an order certifying this matter for class action status and

                                  4
ultimately providing Plaintiff with the means to recover for

Defendant’s failure to register or otherwise comply with federal

requirements for tire registration in the form of monetary

damages and restitution as well as injunctive and declaratory

relief.   Id. ¶3, p 25.

      Although Defendant’s Brief in Support of its Motion to

Dismiss Plaintiff’s Complaint contains only the legal standard

under Fed. R. Civ. P. 12(b)(6), its Motion contains explicit

language requesting dismissal under both Fed. R. Civ. P.

12(b)(1) and 12(b)(6).      Id.   The thrust of Defendant’s motion is

that Plaintiff lacks Article III standing under recent Supreme

Court and Third Circuit decisions. 3        Id.   This Motion is fully

briefed and ripe for the Court’s adjudication.

II.   LEGAL STANDARD

      When a court has jurisdiction, it possesses the “power to

declare the law, and when [jurisdiction] ceases to exist, the

only function remaining to the court is that of announcing the

fact and dismissing the cause.”        Vermont Agency of Nat. Res. v.

United States ex rel. Stevens, 529 U.S. 765, 778 (2000) (quoting

Ex parte McCardle, 74 U.S. 506, 514 (1868) (“[I]f there is no

jurisdiction there is no authority to sit in judgment of

anything else.”)).      Finally, “when a federal court concludes



3 See Spokeo, Inc. v. Robins, 136 S.Ct. 1540 passim (2014) and Kamal v. J.Crew
Group, Inc., 918 F.3d 102 passim (2019).

                                      5
that it lacks subject-matter jurisdiction, the court must

dismiss the complaint in its entirety.”   Arbaugh v. Y&H Corp.,

546 U.S. 500, 514 (2006).

     A party may move to dismiss a complaint for lack of

subject-matter jurisdiction, under Fed. R. Civ. P. 12(b)(1).     As

here, “[a] motion to dismiss for want of standing is properly

brought pursuant to Rule 12(b)(1), because standing is a

jurisdictional matter.”    Constitution Party v. Aichele, 757 F.3d

347, 357 (3d Cir. 2014).    E.g., Harty v. Grand-Sasso, Inc., No.

18-CV-5474, 2019 WL 2423095, at *3 (E.D. Pa. June 7, 2019).

     When evaluating a Rule 12(b)(1) motion, a court must first

determine whether the movant presents a facial or factual attack

as “that distinction determines how the pleadings must be

reviewed.”   Constitution Party, 757 F.3d at 358 (citing In re

Schering Plough Corp. Intron/Temodar Consumer Class Action, 678

F.3d 235, 243 (3d Cir. 2012) & Mortensen v. First Fed. Sav. &

Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977)).   Cf. In re

Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625,

632 (3d Cir. 2017) (internal quotations omitted) (“Two types of

challenges can be made under Rule 12(b)(1)—either a facial or a

factual attack.”).

     Under Third Circuit precedent, a facial attack “is an

argument that considers a claim on its face and asserts that it

is insufficient to invoke the subject-matter jurisdiction of the

                                  6
court.”    Constitution Party, 757 F.3d at 358 (“[F]or example . .

. because there is no indication of a diversity of citizenship

among the parties, or because some other jurisdictional defect

is present”).   In contrast, a factual attack “is an argument

that there is no subject-matter jurisdiction because the facts

of the case . . . do not support the asserted jurisdiction.”

Id.   (holding that when evaluating a factual attack, “the

District Court may look beyond the pleadings to ascertain the

facts”).

      In reviewing a facial challenge, which contests the

sufficiency of the pleadings, “the court must only consider the

allegations of the complaint and documents referenced therein

and attached thereto, in the light most favorable to the

plaintiff.”   Gould Elec. Inc. v. United States, 220 F.3d 169,

176 (3d Cir. 2000).    Defendant’s Rule 12(b)(1) motion is

properly understood as a facial attack because it contends that

the Complaint lacks sufficient factual allegations to establish

Article III constitutional standing.    Def. Br. at 4-9.

      With regard to class actions, Third Circuit precedent holds

that passive members of a class need not meet standing

requirements, “so long as at least one named plaintiff has

standing.”    Neal v. Volvo Cars of N. Am., LLC, 794 F.3d 353 (3d

Cir. 2015); see also 12B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure R. 23, at 485 (April 2018).   It

                                  7
then follows that “federal courts lack jurisdiction if no named

plaintiff has standing.”    Gaos, 139 S. Ct. at 1046 (2019)

(citing Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 40, n.

20 (1976)).

       A party may also move to dismiss a complaint for failure to

state a claim upon which relief may be granted.    Fed. R. Civ. P.

12(b)(6).    See Renfro v. Unisys Corp., 671 F.3d 314, 320 (3rd

Cir. 2011) (quoting Skinner v. Switzer, 562 U.S. 521, 530

(2011)) (“The question is not whether [plaintiffs] will

ultimately prevail . . . but whether [their] complaint was

sufficient to cross the federal court’s threshold”) (internal

citations and quotations omitted)).    What differentiates a

12(b)(6) from the other dismissal motions is that “12(b)(6)

alone necessitates a ruling on the merits of the claim, the

others deal with procedural defects.”    Mortensen, 549 F.2d at

891.

       Under Fed. R. Civ. P. 12(b)(6), district courts “must

accept the facts alleged in the Complaint as true and view them

in the light most favorable to the plaintiff.”    Great W. Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 161, n. 1

(3rd Cir. 2010) (citing Umland v. PLANCO Fin. Servs., 542 F.3d

59, 64 (3d Cir. 2008)).    E.g., Liberty Towers Philly, LP v. Am.

Tower Corp., No. 18-CV-4357, 2019 WL 1227199, at *2-3 (E.D. Pa.

Mar. 15, 2019).

                                  8
      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”    Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).   “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable

for the misconduct alleged.”    Id. (citation omitted).

     Although a 12(b)(6) motion affords a plaintiff the benefit

of all reasonable inferences from the facts alleged in the

complaint, it “does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.”      Iqbal, 556

U.S. at 678.   See also Papasan v. Allain, 478 U.S. 265, 283

(1986) (holding that courts “are not bound to accept as true a

legal conclusion couched as a factual allegation"); Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal

quotation marks and citation omitted) (“[C]onclusory or bare-

bones allegations will no longer survive a motion to dismiss:

threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”)

     “While the complaint does not need detailed factual

allegations . . . a formulaic recitation of the elements of a

cause of action will not do.”    Warren Gen. Hosp. v. Amgen Inc.,

643 F.3d 77, 84 (3d Cir. 2011) (citing Twombly, 550 U.S. at 555

                                  9
(2007)).    See Shulman v. Zsak, 485 F. App'x 528, 530 (3d Cir.

2012).    Complaints must contain a short and plain statement of

the grounds for the court’s jurisdiction, a short and plain

statement of the claim showing that the pleader is entitled to

relief and finally a demand for the relief sought, which may

include relief in the alternative or different types of relief.

Fed. R. Civ. P. 8(a) (1-3).    A party asserting a claim must

allege in the pleadings the “facts essential to show

jurisdiction.”    McNutt v. General Motors Acceptance Corp. of

Ind., 298 U.S. 178, 189 (1936).    Under this premise and at this

preliminary pleading stage, plaintiff "need only allege 'enough

facts to state a claim to relief that is plausible on its

face.'"    Matrixx Initiatives, Inc. v. Siracusano, 131 S. Ct.

1309, 1322 n.12 (2011) (quoting Twombly, 550 U.S. at 570).

     On February 18, 2005, Congress enacted the Class Action

Fairness Act of 2005 (“CAFA”) regarding interstate class

actions, “to assure fairer outcomes for class members and

defendants . . . .”    28 U.S.C. 1332.   CAFA grants federal

district courts with original jurisdiction over any civil action

in which the amount in controversary exceeds the sum or value of

$5,000,000, exclusive of interest and costs, and is a class

action in which satisfies any of the three provided diversity

qualifications.    See Class Action Fairness Act of 2005, 28

U.S.C. §1332(d)(2).    Despite the generous jurisdictional

                                  10
extensions CAFA affords class actions it does carve out certain

exceptions which either strictly prohibit or allow federal

courts to decline jurisdiction for certain class actions.

Federal District Courts may decline jurisdiction if more than

one-third but less than two-thirds of the class members and the

primary defendant are citizens of the forum State.   28 U.S.C.

§1332(d)(3).

     With regard to class action suits, “named plaintiffs who

represent a class must allege and show that they personally have

been injured, not that injury has been suffered by other,

unidentified members of the class to which they belong and which

they purport to represent.”   Lewis v. Casey, 518 U.S. 343, 357

(1996).   See Klein v. Gen. Nutrition Companies, Inc., 186 F.3d

338, 345 (3d Cir. 1999).

     Here, Plaintiff’s Complaint avers that this Court has

subject-matter jurisdiction because (1) the amount in

controversy exceeds the sum of $5,000,000; (2) this class action

involves more than 100 class members; and (3) some members of

the proposed Classes are citizens of a State different from the

Defendant.   Compl. ¶14.

III. DISCUSSION

     Plaintiff’s Complaint contains various claims against

Defendant at both the state and federal level.   In response,

Defendant requests this Court to dismiss the Complaint, in its

                                11
entirety, for the following reasons: (1) Plaintiff lacks Article

III Standing, (2) the federal regulation promulgated under the

Safety Act creates no state-law tort or contractual remedy, and

(3) Plaintiff’s Complaint fails to allege facts sufficient to

state a claim.    In the alternative, Defendant asserts that each

cause of action fails to state a claim upon which relief can be

granted.    Due to Plaintiff’s lack of Article III standing, this

Court will only address and make its decision based on that

singular issue.

     In this case, Defendant raises a facial attack to

Plaintiff’s Complaint which requires viewing its contents in the

light most favorable to the plaintiff.    Here, this Court is

concerned solely with Plaintiff Thorne’s Article III standing

since she is the only named plaintiff in this putative class

action.    Although the standards for Article III standing are

indeed not Mount Everest, Plaintiff fails to plead even a hill

to meet this constitutional requirement.    Pl. Br. at 4.

     Defendant argues that Plaintiff lacks Article III standing

because the Complaint fails to allege an injury-in-fact, in that

Plaintiff’s allegation of expecting to be reachable by tire

manufacturers does not give her standing to sue. Def. Br. at 8.

      Plaintiff contends that she has alleged an invasion of a

legally protected interest, which is concrete and particular as

well as actual and imminent.    Pl. Br. at 4-10.   Therefore, we

                                 12
must consider whether Plaintiff has Article III standing as a

threshold issue.

       The Constitution grants federal courts authority to decide

legal questions only in the course of resolving “Cases” or

“Controversies.”    Trump v. Hawaii, 138 S. Ct. 2392, 2416 (2018)

(citing Art. III, §2).    The doctrine of standing is “a

constitutional principle that prevents courts of law from

undertaking tasks assigned to the political branches.”      Lewis v.

Casey, 518 U.S. 343, 349 (1996) (quoting Allen v. Wright, 468

U.S. 737, 750–752, (1984)).

       Article III standing manifests the judiciary’s longstanding

deference to the sovereignty of those most likely to be directly

affected by a judicial order,” by preventing the judicial

process from becoming “no more than a vehicle for the

vindication of the value interests of concerned bystanders.”

Valley Forge Christian Coll., 454 U.S. at 473 (quoting United

States v. Students Challenging Regulatory Agency Procedures, 412

U.S. 669, 687 (1973)).

       To have jurisdiction over a claim, federal courts must

consider a plaintiff’s standing as a threshold issue.      Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May

24, 2016).    See Frank v. Gaos, 139 S. Ct. 1041, 1046 (2019); see

also    Raines v. Byrd, 521 U.S. 811, 818 (1997) (“No principle is

more fundamental to the judiciary's proper role in our system of

                                 13
government than the constitutional limitation of federal-court

jurisdiction to actual cases or controversies.”).

     The “manner and degree of evidence required at the

successive stages of the litigation” vary with regards to

standing.   Casey, 518 U.S. at 357-58. “At the pleading stage,

general factual allegations of injury resulting from the

defendant's conduct may suffice, for on a motion to dismiss we

presume that general allegations embrace those specific facts

that are necessary to support the claim.” Id. (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 2136–

2137, 119 L.Ed.2d 351 (1992) (citations and internal quotation

marks omitted)).   In Lewis v. Casey, the Supreme Court noted

that “the standing determination is quite separate from

certification of the class.”   Id. at n. 6.   See generally Blum

v. Yaretsky, 457 U.S. 991, 999 (1982).

     In order for a claim to meet the “irreducible

constitutional minimum” for Article III standing, a plaintiff

must have suffered an injury-in-fact that is fairly traceable to

the challenged conduct of the defendant and that is likely to be

redressed by a favorable judicial decision.    Spokeo, 136 S. Ct.

at 1547 (quoting and citing Lujan, 504 U.S. 555, 560-561 (1992)

& Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC)

Inc., 528 U.S. 167, 180-81 (2000)).   The party invoking federal

jurisdiction, which in this instance is the Plaintiff, bears the

                                14
burden of establishing these elements and must clearly allege

facts demonstrating each element.         See Warth v. Sseldin, 422

U.S. 490, 518 (1975); FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231

(1990).

      The Third Circuit has explained that the key requirements

for proving Article III standing, include:

      First, the plaintiff must have suffered an “injury in
      fact” – an invasion of a legally protected interest which
      is [(a)] concrete and particularized and [(b)] actual or
      imminent, not ‘conjectural’ or ‘hypothetical.’ Second,
      there must be a causal connection between the injury and
      the conduct complained of – the injury has to be “fairly
      traceable to the challenged action of the defendant, and
      not the result of the independent action of some third
      party not before the court.” Third, it must be “likely,”
      as opposed to merely “speculative,” that the injury will
      be “redressed by a favorable decision.”

Perelman v. Perelman, 793 F.3d 368, 373 (3d Cir. 2015) 4

      “These requirements ensure that plaintiffs have a ‘personal

stake’ or ‘interest’ in the outcome of the proceedings,

‘sufficent to warrant . . . [their] invocation of federal-court

jurisdiction and to justify exercise of the court’s remedial

powers on . . . [their] behalf.’”         Joint Stock Soc’y v. UDV N.

Am., Inc., 266 F.3d 164, 176 (3d Cir. 2001).

      In a recent decision regarding Article III standing, the

Supreme Court stressed the importance of a complete analysis of


4
 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). E.g.,
Long v. Se. Pa. Transp. Auth., 903 F.3d 312, 317 (3d Cir. 2018); Liberty
Towers Philly, LP v. Am. Tower Corp., No. 18-CV-4357, 2019 WL 1227199, at *2
(E.D. Pa. Mar. 15, 2019). See also Davis v. Fed. Election Comm’n, 554 U.S.
724,732-33 (2008).

                                     15
whether the injury is both concrete and particularized.        Spokeo,

136 S. Ct. at 1545.   In Spokeo, plaintiff brought a federal

class-action suit against a consumer reporting agency, for

willful failure to comply with federal regulation.        Id. at 1546.

The issue presented there was whether the defendant’s alleged

procedural violations entailed a degree of risk sufficient to

meet the concreteness requirement.       Id. at 1550.   Ultimately,

the Court remanded the case, holding that the Ninth Circuit

failed to perform a complete Article III standing analysis when

it solely evaluated for “particularization, [and] not

concreteness.”   Id. at 1548.

      “For an injury to be ‘particularized,’ it ‘must affect the

plaintiff in a personal and individual way.’”       Id. at 1548

(citing Lujan, 504 U.S. at 560).       Additionally, an injury must

also be concrete, meaning it must “actually exist.”        Spokeo, 136

S.Ct. at 1549 (citing de facto definition, Black’s Law

Dictionary 479 (9th ed. 2009)).    While the Court’s use of

concrete is synonymous with “real,” there is no implication that

a concrete injury must be tangible.       Spokeo, 136 S.Ct. at 1548-

49.   However, a statutory grant of a right and the ability to

sue to vindicate that right does not automatically satisfy the

injury-in-fact requirement of Article III.       Id. (finding Article

III standing requires concrete injury even in context of

statutory violation).   The Spokeo Court illustrates the

                                  16
dichotomy between the injury-in-fact requirement of standing and

statutory violation:


      Congress’   role   in   identifying   and   elevating
      intangible harms does not mean that a plaintiff
      automatically     satisfies    the     injury-in-fact
      requirement whenever a statute grants a person a
      statutory right and purports to authorize that person
      to sue to vindicate that right. Article III standing
      requires a concrete injury even in the context of a
      statutory violation. For that reason, [plaintiff]
      could not, for example, allege a bare procedural
      violation, divorced from any concrete harm, and
      satisfy the injury-in-fact requirement of Article
      III.

Id. at 1549.

     Therefore, it is left to the discretion of the judiciary,

relying on “both history and the judgement of Congress” to

determine if an intangible harm constitutes an injury in fact.

Spokeo, 136 S.Ct. at 1549.   See Summers v. Earth Island

Institute, 555 U.S. 488, 496 (2009) (“[D]eprivation of a

procedural right without some concrete interest that is affected

by the deprivation . . . is insufficient to create Article III

standing”).

     Even in the context of a statutory violation, a concrete

injury may be either tangible or intangible. Spokeo, 136 S.Ct.

at 1549. Risk of real harm can also satisfy the requirement of

concreteness and in some instances, “risk of real harm” may

satisfy the requirement of concreteness.   Id.


                                17
     Here, Plaintiff alleges that Defendant deprived her the

full benefit of her tire purchase and as a result she suffered

tangible economic harm and exposure to harm.   We disagree.

Drawing all allegations and reasonable inferences in the

Complaint in the light most favorable to the nonmovant,

Plaintiff fails to satisfy Article III standing.   Although

Plaintiff personally purchased tires from Pep Boys for her

individual use, Plaintiff’s alleged injury is not concrete.

     Plaintiff cites the term “identifiable trifle” as the

standard against which all claimed injuries are to be measured.

Pl. Br. at 4.   However, this alternative terminology requires

that “[a] plaintiff must allege that he has been or will in-fact

be perceptibly harmed by the challenged agency action, not that

he can imagine circumstances in which he could be affected.”

United States v. Students Challenging Regulatory Agency

Procedures (SCRAP), 412 U.S. 669, 688–89 (1973).

     Plaintiff argues that Article III standing has been met

based on the “very generous” injury-in-fact requirement this

Court afforded to claimants in a prior complex antitrust case.

See In re Remicade Antitrust Litigation, 345 F.Supp.3d 566, 584

(E.D.Pa. 2018).   Plaintiff’s argument, however, is misplaced,

because antitrust claims evoke both Constitutional Article III

standing as well as Antitrust standing, which are two distinct

standing requirements, not relevant here.   Id. at 576.

                                18
     While Plaintiff’s financial or economic interests are

indeed “legally protected interests” for purposes of the

standing doctrine, that economic interest must be related to the

injury-in-fact.    Cottrell v. Alcon Labs., 874 F.3d 154, 164-65

(3d Cir. 2017), cert. denied sub nom. Section 574.8 of the

Safety Act specifies that independent tire distributors and

dealers must comply with the regulation at no charge to the tire

purchaser.    See 49 C.F.R. 574.8 (a)(1).

     In the context of the case currently before this Court,

these general principles lead us to conclude that Congress

sought to facilitate notification to purchasers of defective or

nonconforming tires so that appropriate action may occur by

requiring manufacturers to comply with a recordkeeping statute.

See 49 C.F.R. §574.2.    It therefore follows that Plaintiff

cannot satisfy the requirments of Article III standing by

alleging a bare procedural violation which may result in no harm

at all.   At the most elementary level, Plaintiff fails to plead

that the tires she bought from Pep Boys were in fact, if ever,

recalled.    The absence of this information is crucial to

Plaintiff’s lack of Article III standing.    For example, not all

tires sold by Pep Boys are recalled; similarly, not all recalled

tires are sold by Pep Boys.    Therefore, we conclude that the

particular procedural violation alleged in this case fails to

entail a degree-of-risk sufficient to meet the concreteness

                                 19
requirement, and therefore fails to qualify as an injury-in-

fact.   Spokeo, 136 S.Ct. at 1550.

      Consequently, we find that Plaintiff does not have Article

III standing to bring her claim.     Viewing the allegations and

drawing all inferences in the light most favorable to the

Plaintiff, Defendant’s alleged non-compliance with the Safety

Act does not make it plausible that Plaintiff is imminently

threatened with a concrete and particularized injury-in-fact

that is fairly traceable to the challenged action of defendant

nor likely to be redressed by a favorable judicial decision.

Hartig Drug Co. Inc. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d

Cir. 2016) (citing Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d

153, 154 n.1 (3d Cir. 2014) (quotation marks and citations

omitted)).   All other requests made by the Plaintiff are

disregarded due to a lack of Article III standing.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Dismiss is

GRANTED without prejudice.   An accompanying Order will follow.




                                20
